Citation Nr: 1546536	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  15-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for bilateral high frequency hearing loss has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from September 1952 to July 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2013 rating decision in which the RO, inter alia, denied the petition to reopen claim for service connection for bilateral high frequency hearing loss.  In January 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS paperless file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In an August 2007 rating decision, the RO continued to deny service connection for bilateral high frequency hearing loss; although notified of the denial in August 2007, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the August 2007 rating decision, when considered by itself, or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the service connection claim for bilateral high frequency hearing loss.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision in which the RO continued the denial of service connection for bilateral high frequency hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  As evidence received since the August 2007 final decision is not new and material, the criteria for reopening the previously denied service connection claim for bilateral high frequency hearing loss are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).   

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

In this appeal, in a July 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman and addressed what was necessary with respect to new and material evidence.  The November 2013 AOJ rating decision reflects the initial adjudication of the claim after issuance of the July 2013 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as VA and private treatment records.  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen the claim of service connection for bilateral high frequency hearing loss.  However, as will be discussed below, no such examination or medical opinion is required in this appeal, as the Board finds that new and material evidence has not been received to reopen this claim since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

At the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Here, the original denial of the claim for bilateral high frequency hearing loss was in January 1988.  At that time, the RO determined that the record failed to demonstrate that the Veteran's high frequency hearing loss was related to his active military service.  In an August 2007 rating decision, the AOJ again denied the claim, essentially on the same basis.

The evidence of record at the time of the August 2007 rating decision included the Veteran's service records, reports of private audiological evaluations and an August 2007 VA audiological evaluation report.  

The service treatment records are negative for complaints, findings or diagnoses related to bilateral hearing loss.  An August 1981 private audiological evaluation report indicates that the Veteran had 10 years of noise exposure as a pipefitter and an August 1987 private audiological evaluation report documents a history of hearing loss for many years and noise exposure.  The report of an August 2007 VA audiological evaluation reflects the Veteran's reports that he noticed hearing problems since he was in service and that he worked around plumbers and pipe fitters for 12 to 15 years after service.  The August 2007 VA audiologist opined that it was not as least as likely as not that the Veteran's hearing loss was related to service due to the limited amount of time he was exposed to noise during service.

Although notified of the denial in an August 2007 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time. See 38 C.F.R. § 3.156(b), (c).  Hence, the August 2007 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In November 2012, the Veteran filed to reopen his previously denied claim for service connection for bilateral high frequency hearing loss.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2000 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence added to the claims file since August 2007 includes additional VA outpatient records, the report of an August 1986 VA audiological evaluation and various written statements by the Veteran and his representative in support of the claim.

Treatment records reflect complaints of and treatment for of a variety of conditions, to include bilateral hearing loss.  The report of an August 1986 VA audiological evaluation details the Veteran's testing results.  While the Board finds that this medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claims for service connection.  Inasmuch as the evidence includes no competent opinion or comment addressing the etiology of current hearing loss, the evidence does not relate to the basis for the prior final denial that the Veteran's bilateral high frequency hearing loss was not shown to be incurred in or aggravated by service.

As for the statements of the Veteran and/or his representative that he has current bilateral high frequency hearing loss that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the August 2007 rating decision.  As such lay assertions are essentially cumulative of lay statements previously of record, they are not "new" for purposes of reopening the claim.

Even if new, however, the Board points out that such assertions, alone, would not provide a sufficient basis to reopen the claim.

The Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  However, the  medical matter of the etiology of the Veteran's current bilateral hearing loss is a complex medical matter within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to opine as to the etiology of the disability at issue; hence,  the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Therefore, where, as here, resolution of the appeals turn on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214   (1993 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are not met, and the August 2007 AOJ denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 



ORDER

As new and material evidence has not been received to reopen the claim for service connection for bilateral high frequency hearing loss, the appeal as to this matter is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


